      Case 5:19-cv-00517-PRW Document 2 Filed 06/06/19 Page 1 of 3




                 UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF OKLAHOMA



IN RE: TERMINATION OF LEGACY
ANTITRUST JUDGMENTS IN THE                No.
WESTERN DISTRICT OF
OKLAHOMA

    Consolidating:



UNITED STATES OF AMERICA,

                 Plaintiff,

           V.                            Equity No. 1005

MOTION PICTURE THEATRE
OWNERS OF OKLAHOMA,

                 Defendant;




UNITED STATES OF AMERICA,

                 Plaintiff,

           V.                             No. 172-Civil

GRIFFITH AMUSEMENT COMPANY,
ET AL.,

           Defendants;
        Case 5:19-cv-00517-PRW Document 2 Filed 06/06/19 Page 2 of 3




UNITED STATES OF AMERICA,

                     Plaintiff,

         V.                                         Civil Action No. 66-248
REED ROLLER BIT COMPANY,
ET AL.,

              Defendants;




UNITED STATES OF AMERICA,

                     Plaintiff,

         V.                                         Civil Action No. 73-883-D
AMATEUR SOFTBALL
ASSOCIATION OF AMERICA, ET AL.,

              Defendants.




                   MOTION OF THE UNITED STATES TO
               TERMINATE LEGACY ANTITRUST JUDGMENTS


      The United States moves to terminate the judgments in each of the four above-

captioned antitrust cases pursuant to Rule 60(b) of the Federal Rules of Civil Procedure.

As explained in the accompanying Memorandum in Support of the Motion of the United

States to Terminate Legacy Antitrust Judgments, the United States has concluded that
                                            2
        Case 5:19-cv-00517-PRW Document 2 Filed 06/06/19 Page 3 of 3




because of their age and changed circumstances since their entry, these decades-old

judgments no longer serve to protect competition. The United States gave the public

notice and the opportunity to comment on its intent to seek termination of the judgments

in the above-captioned cases; it received no comments opposing termination. For these

and other reasons explained in the accompanying memorandum, the United States

requests that these judgments be terminated.

                                        Respectfully submitted,



 Dated: June 6, 2019




                                               Mark A. Merva
                                               Antitrust Division
                                               United States Department of Justice
                                               450 Fifth Street, NW
                                               Washington, DC 20530
                                               Phone: (202) 616-1398
                                               Email: mark.merva@usdoj.gov




                                               3
